Citation Nr: 0216700	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss and granted service connection for tinnitus with 
an evaluation of 10 percent effective from March 3, 1999.

In January and October 2000 the veteran requested a hearing.  
In a January 2001 statement to the RO, the veteran opted for 
a Decision Review Officer (DRO) conference in lieu of a 
hearing.  DRO conferences were conducted in February, June, 
and August 2001.  

FINDINGS OF FACT

1.  The evidence indicates that the veteran currently has an 
average pure tone threshold of 42.5 decibels in the right 
ear, with speech recognition ability of 96 percent, and an 
average pure tone threshold of 42.5 decibels in the left ear, 
with speech recognition ability of 96 percent.

2.  The competent and probative evidence of record indicates 
that the veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
tinnitus is manifested by recurring ringing in his ears.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2002).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.321, 4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A careful review of the veteran's service medical records 
show that his enlistment examination was negative for 
complaints or findings of a disorder of the ears.  During 
service there were no ear or audio complaints recorded.  
However, an audiogram performed at the time of discharge from 
service revealed high frequency hearing loss in the right 
ear.

In September 1982 the veteran filed a formal claim of 
entitlement to service connection for a left ear disorder.  
He alleged that some hearing loss had occurred in his left 
ear in service while he was learning how to detonate 
simulated grenades.  In addition, a lieutenant had thrown a 
simulated grenade into a bush right next to the foxhole 
occupied by [the veteran] and it exploded about two-and-a-
half feet from his left ear.  He said that, since that time, 
his hearing had gradually worsened.  He indicated on his 
application for compensation that he had received no 
treatment for a hearing disorder while in service.  In a 
November 1982 written statement in support of his claim, the 
veteran noted that he had worked with weapons and demolition 
equipment every day for sixteen to twenty hours.  

In October 1982 the veteran underwent a VA examination.  He 
complained that he could not hear properly from the left ear 
and it would sometimes ring.  He reported that he was exposed 
to firing range noise levels during service.  He had had 
difficulty hearing spoken conversation unless people spoke-
up.  He stated that he occasionally had bilateral ringing in 
his ears, which further interfered with his hearing.  He had 
had no exposure to ototoxic medications, and there had been 
no history of head trauma.  He denied any exposure to 
excessive noise prior to entering the service.  The examiner 
noted that the audiogram showed a mild sensorineural hearing 
loss, which was worse in the high frequencies with a 
significant notch at the 4,000-Hertz frequency level.  The 
left side was slightly worse than the right side.  However, 
the speech reception threshold was about 10 decibels on both 
sides with 96 percent discrimination on the right and 90 
percent on the left.  His tympanogram was within normal 
limits bilaterally.  The diagnosis was mild bilateral hearing 
loss, left greater than right, consistent with excessive 
noise exposure, but not severe enough to require a hearing 
aid.  

In a December 1982 rating decision, the RO granted 
entitlement to service connection for bilateral high 
frequency sensorineural hearing loss and assigned a zero 
percent (noncompensable) evaluation.

In December 1985 the veteran filed a claim for a compensable 
evaluation for his service-connected bilateral hearing loss 
disability, and for entitlement to service connection for 
ringing in the left ear.

A VA examination was conducted in December 1985.  At the time 
of the examination, the veteran complained that his hearing 
was worse and that he had lots of ringing in the ear.  
Examination revealed the entire ear, nose, and throat 
evaluation to be within normal limits.  The audiogram showed 
a high frequency sensorineural hearing loss starting at 4,000 
Hertz, with the left being slightly greater than the right.  
The diagnoses were high frequency sensorineural hearing loss, 
left greater than right, and tinnitus bilaterally.  No 
provisions for treatment of the tinnitus were recommended.

In a March 1986 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for tinnitus.  
The veteran timely filed notice of disagreement with the RO's 
denial in May 1986, and was provided with a statement of the 
case in June 1986, but he did not file a substantive appeal, 
and that determination was therefore final.

In November 1991 the veteran underwent a VA examination.  He 
described his tinnitus as constant, and said it had worsened 
over the past few years.  He reported that the tinnitus was 
high-pitched, and interfered with his daily activities.  
Examination revealed the right and left tympanic membranes to 
be pearly gray and mobile.  The oral mucosa was pink and 
moist.  The neck was supple without lymphadenopathy.  
Extraocular movements were intact.  The audiogram showed a 
bilateral high frequency symmetrical sensorineural hearing 
loss.  It was noted that the veteran had good speech 
discrimination.  The examiner's impression was that the 
veteran had high frequency sensorineural hearing loss along 
with tinnitus.  Bilateral hearing aids were recommended to 
augment the high frequency loss and to care for the tinnitus.

In March 1999 the veteran filed a claim for a compensable 
evaluation for his service-connected bilateral hearing loss 
disability.  He alleged that his hearing impairment had 
worsened.  

In March 1999 the veteran underwent a VA audiological 
evaluation.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
70
LEFT
15
15
15
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examiner noted an impression of mild to moderately-severe 
high frequency sensorineural hearing loss beginning at 3,000 
Hertz in the right ear, and moderately-severe high frequency 
sensorineural hearing loss beginning at 3,000 Hertz in the 
left ear.  An otoscopy was unremarkable, and the veteran had 
excellent word recognition ability bilaterally.

During a VA audio examination in May 1999 the veteran 
complained that his hearing loss had become worse and that he 
had experienced ringing in his ears.  He reported that he had 
difficulty with background noise.  It was noted that his 
tinnitus was secondary to his hearing loss and noise trauma.  
On examination, the pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
50
60
LEFT
10
5
5
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted an impression of normal hearing from 500 
Hertz to 2,000 Hertz for both ears.  The left ear continued 
with a moderately severe sensorineural hearing loss notching 
at 4,000 Hertz with a severe loss.  The right ear had a 
moderate sensorineural hearing loss at 3,000 Hertz, 
moderately severe at 4,000 Hertz and 6,000 Hertz and mild at 
8,000 Hertz.  Tympanograms were normal and acoustic reflexes 
were present.

In November 1999 the RO continued to deny entitlement to a 
compensable evaluation for bilateral hearing loss.  However, 
service connection for tinnitus was granted with a disability 
evaluation of 10 percent.  The veteran filed notice of 
disagreement and a substantive appeal as to both issues.  In 
a January 2001 written statement, the veteran noted that he 
disagreed with the 10 percent award for tinnitus because the 
severity and overall impact of the tinnitus on other areas of 
functioning went beyond the singular "rating code" of 6260.  
He stated that when both disabilities are taken into 
consideration, that is, the bilateral hearing impairment and 
constant tinnitus, hearing loss was worse than that which the 
current rating reflected.  He further noted that in 1979 he 
was fired from a job because he did not hear the job 
assignment that was given verbally by a supervisor.  In the 
1980's he was given a hearing aid and told not to wear it 
while on a construction job due to the harmful amplification; 
and, as a result of not wearing it, he was fired from a 
construction job because he had heard some instructions 
incorrectly. 

In a document accepted in lieu of the VA Form 9, substantive 
appeal, which was received by the RO in February 2001, the 
veteran asserted that his problems of hearing, dizziness, and 
ringing in the ears had worsened.  He stated that his hearing 
had decreased because of the loudness of the ringing.  He 
stated further that he had to hold onto things because of 
dizziness and staggering.  

In March 2001 the RO issued a letter to the veteran advising 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In the letter the RO informed the veteran that 
VA would help him get evidence to support his claims, as well 
as tell him what evidence was necessary to establish 
entitlement.  In addition, the veteran was advised of what he 
could do to assist with his claims and what had already been 
done to assist with his claims.  

During a March 2001 VA audio examination the veteran 
complained of hearing loss and tinnitus.  He reported that he 
had difficulty with background noise and when a speaker was 
not facing him.  The examiner noted that hearing loss and 
tinnitus were most likely due to a history of excessive noise 
exposure.  Examination of the ear revealed normal external 
auditory canals bilaterally, normal auricles, tympanic 
membranes were normal and mastoids were normal.  The 
impression was high frequency sensorineural hearing loss with 
a history of severe noise exposure.  In the examiner's 
opinion, the hearing loss was most likely related to the 
noise exposure.  An audiogram showed the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
70
LEFT
20
15
15
65
75
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the results of the pure tone air and bone 
conduction audiometry indicated normal hearing acuity through 
2,000 Hertz steeply sloping to a severe sensorineural hearing 
loss, bilaterally.  He noted that the veteran's claims file 
was reviewed and  the results, in comparison with the audio 
examinations completed in March and May 1999, showed no 
significant change.  Speech reception thresholds were at 30 
decibels bilaterally.  Speech discrimination scores were 96 
percent bilaterally.  Tympanogram results were consistent 
with normal middle ear pressure and mobility bilaterally.  
Acoustic reflexes were consistent with the veteran's hearing 
loss.  The examiner recommended trial use of binaural 
amplification, annual evaluations, and continued use of 
hearing protection when exposed to excessive noise.

In addition in March 2001 the veteran was examined due to his 
report that he had experienced frequent brief episodes of 
vertigo for the previous six to seven years.  It was noted 
that he had severe high frequency sensorineural hearing loss, 
bilaterally.  The results of the electronystagmogram (ENG) 
were considered to be within normal limits and consistent 
with normal vestibular function.

In April 2001 an MRI (magnetic resonance imaging) of the 
internal auditory canals was conducted.  The veteran had 
reported a history of dizziness, hearing loss, and buzzing in 
both ears.  The findings were that the proximal seventh and 
eighth nerve root complexes were well demonstrated and 
appeared unremarkable.  There were no abnormal enhancing 
lesion or space occupying mass and no evidence of acoustic 
neurinoma.  There was no significant mucosal thickening or 
air-fluid level depicted in either mastoid.  The signal 
intensity within the brainstem and cerebellum was 
unremarkable.  Vertebral arteries and the basilar artery 
appeared unremarkable.  The impressions were unremarkable MRI 
IAC's and no evidence of an acoustic neurinoma.

In a letter by I. Karabachev, M.D. dated in May 2001, he 
noted that the veteran underwent a MRI of the brain and the 
test was read as unremarkable, with no evidence of acoustic 
neuroma.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the December 2000 statement of the case (SOC), and 
the February 2002 supplemental SOC (SSOC) provided by the RO 
in conjunction with this appeal, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to his appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter issued in March 2001, in which the RO informed him 
of the evidence necessary to establish entitlement, and what 
he could do to help with his claims.  In addition, he was 
advised that VA had a responsibility to obtain records that 
he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Furthermore, as discussed in detail above, the veteran has 
been provided with a number of audiological evaluations and 
tympanograms.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where 
disagreement has been expressed as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods, 
based upon the facts found during the appeal period.

1.  Bilateral hearing loss

Effective June 10, 1999, the rating schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,208, 25,209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  See Karnas, supra at 313.  The veteran 
filed his claim for a compensable evaluation for his service-
connected bilateral hearing loss in March 1999.  The Board 
must therefore evaluate the veteran's claim for an increased 
rating from June 10, 1999, under both the old criteria in the 
rating schedule and the current regulations in order to 
ascertain which version is most favorable to the veteran's 
claim, if indeed one is more favorable than the other.  For 
any date prior to June 10, 1999, the Board cannot apply the 
revised regulations.  The law provides that, when there is a 
change in regulations, the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  See Rhodan 
v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (contemplating an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).  

In the November 1999 rating decision, the RO evaluated the 
veteran's claim under the revised regulations.  The RO had 
not considered the veteran's claim under the old criteria.  
The Board concludes that such inaction was not prejudicial, 
because the change in the regulation was not a substantive 
change regarding the portion of the regulation pertinent to 
this veteran's claim.  Consequently, the change has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard, supra.

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes (DCs) 6100 through 6110 (1998).  Effective 
June 10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100.  See also 64 Fed. Reg. 25,208 and 25,209, published at 
38 C.F.R. § 4.85-4.87 (effective June 10, 1999).  Under both 
the new and old regulations, evaluations of bilateral 
defective hearing range from zero percent to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 Hertz (cycles per second).  The rating schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from Level I, for 
essentially normal hearing acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, 4.86 (1998); see also 64 Fed. Reg. 25,208 and 
25,209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent audiological 
evaluation, in March 2001, revealed an average pure tone 
threshold of 42.5 decibels in the right ear with speech 
discrimination ability of 96 percent, and 42.5 decibels in 
the left ear with speech discrimination ability of 96 
percent.  These findings correspond to Level I hearing acuity 
in the right ear, and Level I hearing acuity in the left ear.  
The point of intersection on Table VII of the rating schedule 
for Level I hearing in both ears, which is used to arrive at 
the overall percentage of disability for bilateral hearing 
loss, reflects that this level of hearing loss in fact 
warrants a zero percent evaluation.

In addition, the Board notes that applying the results of the 
veteran's March and May 1999 VA evaluations, under the old 
and revised versions of the regulations, also results in a 
numeric designation of Level I hearing in the right ear and 
Level I hearing in the left ear.  The point of intersection 
of this combination on Table VII reflects that this level of 
hearing loss is consistent with a zero percent evaluation.  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
right ear or the left ear.  As sympathetic as the Board might 
be in the matter, the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
compensable schedular evaluation under the regulations.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable schedular 
evaluation for bilateral hearing loss.  Therefore, the 
benefit sought on appeal must be denied.

2.  Tinnitus

The Board observes that the criteria for evaluating hearing 
impairment and other diseases of the ear were amended 
following the filing of the veteran's current claim, and 
prior to the RO's grant of service connection for bilateral 
tinnitus.  64 Fed. Reg. 25,208, 25,209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The new regulations became effective 
on June 10, 1999.  The veteran was granted service connection 
in November 1999 based upon the criteria under the new 
regulations.  As previously noted, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas, 1 Vet. App. at 313.  See also VAOPGCPREC 3- 
2000 (April 10, 2000).

Under the current schedular criteria, DC 6260, a 10 percent 
evaluation is warranted for tinnitus that is recurrent.  The 
maximum, and only, disability rating available under this 
diagnostic code is 10 percent.  38 C.F.R. § 4.87a, DC 6260 
(2002). As noted above, this provision has been effective 
since June 10, 1999.  Under the immediately preceding 
criteria for tinnitus, a 10 percent evaluation was warranted 
where tinnitus was persistent and was a symptom of acoustic 
trauma.  At that time, as well, 10 percent was the maximum, 
and the only, disability rating provided.  38 C.F.R. § 4.87a, 
DC 6260 (1998).

Therefore the veteran is currently receiving the maximum 
disability rating available for this disability under the 
schedular criteria for evaluating tinnitus.  Because a higher 
evaluation is not available, the Board must deny the 
veteran's claim for an increased evaluation in excess of 10 
percent for bilateral tinnitus under DC 6260. 

The veteran has stated that he disagrees with the 10 percent 
award for tinnitus because the severity and overall impact 
that the tinnitus has on other areas of functioning goes 
beyond the singular "rating code" of 6260.  In light of the 
veteran's contention, the Board has considered whether the 
veteran's tinnitus disability warrants an evaluation greater 
than the 10 percent under any other diagnostic code under the 
schedule of ratings for the ears, and finds that the medical 
evidence of record does not show that the veteran has a 
peripheral vestibular disorder with dizziness and occasional 
staggering, as would warrant a higher evaluation under 
Diagnostic Code 6204.  Nor does the medical evidence show 
that the veteran has a hearing impairment with vertigo less 
than once a month in order to warrant a higher evaluation 
under DC 6205.  Although the veteran reported that he had 
experienced vertigo and that he had staggering and dizziness 
on a daily basis, the results of the ENG in March 2001 were 
considered to be within normal limits and consistent with 
normal vestibular function.  Moreover, the MRI conducted, in 
part, as a result of the veteran's complaints of dizziness, 
was essentially unremarkable for any findings associated with 
the veteran's complaints.  There was no basis shown or found 
for the veteran's subjective complaints of vertigo, 
dizziness, and staggering.  Furthermore, there is no medical 
evidence of a loss of auricle (DC 6207) or malignant neoplasm 
of the ear (DC 6208) to warrant a higher evaluation for the 
veteran's bilateral tinnitus disability.  

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question, 
i.e., since the effective date of the grant of service 
connection, has the veteran shown disablement greater than 
the assigned rating.  See Fenderson, supra.  To the extent 
that he argues that he is more severe than rated, his lay 
assertions are far less probative than the findings of 
skilled professionals.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of 10 percent for the veteran's 
service-connected bilateral tinnitus; and the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.

3.  Extraschedular Rating

In addition to an evaluation under the rating schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, the RO provided the provisions of 38 C.F.R. 
§ 3.321(b) and concluded that referral for consideration 
extraschedular evaluation was not warranted for the veteran's 
service connected bilateral hearing loss disability.  Nor did 
the RO grant an increased evaluation for the veteran's 
service-connected bilateral tinnitus on an extraschedular 
basis.  Since this matter has been addressed by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected 
bilateral hearing loss and bilateral tinnitus are not shown 
to have required frequent periods of hospitalization.  The 
Board acknowledges that the veteran disclosed that he had 
been fired from a job because he did not hear the job 
assignment that was given verbally and he had been fired from 
a construction job because he had heard some instructions 
incorrectly.  However, this evidence does not suggest that 
the veteran's hearing loss and tinnitus disabilities markedly 
interfere with his ability to maintain employment.  Moreover, 
the Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under section 3.321(b)(1) is not necessary or appropriate.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

